In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated March 3, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint, and denied as academic her cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs (see, Littlejohn v City of New York, 290 AD2d 422 [decided herewith]). Florio, J.P., Goldstein, McGinity and H. Miller, JJ., concur.